Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
Filed 07/26/19   Case 19-12972   Doc 13
